Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                           Case No.:


  LA SHANTA HACKING, individually,
  and JONATHAN HACKING, individually,
  and as parents and natural guardians of
  L.A.H., a minor,

         Plaintiffs,

  vs.

  UNITED STATES OF AMERICA,


         Defendant.
                                              /

                            COMPLAINT FOR DAMAGES UNDER
                             THE FEDERAL TORT CLAIMS ACT

         The Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN HACKING,

  individually, and as parents and natural guardians of L.A.H., a minor, by and through their

  undersigned attorneys, hereby sue Defendant, UNITED STATES OF AMERICA

  (hereinafter “USA”) and allege as follows:

                 JURISDICTION, VENUE, AND CONDITIONS PRECEDENT

         1.      Plaintiff, LA SHANTA HACKING, is a resident of the State of Florida, and

  resides in St. Lucie County and is otherwise sui juris for this action in the Southern District

  of Florida.

         2.      Plaintiff, JONATHAN HACKING, is a resident of the State of Florida, and

  resides in St. Lucie County and is otherwise sui juris for this action in the Southern District

  of Florida.



                                                  -1-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 2 of 21



        3.     Plaintiff, L.A.H., a minor, is a resident of the State of Florida, and resides in

  St. Lucie County.

        4.     The claims herein are brought against the USA pursuant to the Federally

  Supported Health Centers Assistance Act of 1992, Public Law No. 102-501, 42 U.S.C. §

  233(g)(k), and the amended the Federally Supported Health Centers Assistance Act of

  1995, Public Law No. 104-73, which provides that the Federal Tort Claims Act 28 U.S.C.

  §1346(b), §2401(b) and §2671-80, is the exclusive remedy, for injuries including death,

  caused by employees of a deemed Community Health Center.

        5.     Plaintiffs’ claim is brought under the theory of medical malpractice, Florida

  Statutes, Chapter 766.

        6.     a.     At the time of the alleged medical malpractice, CHARLES M.

  ZOLLICOFFER, M.D. was an employee of FLORIDA COMMUNITY HEALTH CENTERS

  INC., was acting in the course and scope of his employment, and was deemed an

  employee of the United States pursuant to 42 U.S.C. § 233.

               b. At the time of the alleged nurse midwifery malpractice, CHARLYN ANN

  RUPKE COLEMAN, CNM, was an employee of FLORIDA COMMUNITY HEALTH

  CENTERS INC., was acting in the course and scope of her employment, and was deemed

  an employee of the United States pursuant to 42 U.S.C. § 233.

                c. At the time of the alleged medical and nurse midwifery malpractice

  referenced above, pursuant to 42 U.S.C. § 2339 (g), FLORIDA COMMUNITY HEALTH

  CENTERS, INC. was a Federally Supported Health Center and was a deemed federal

  employee and eligible for Federal Tort Claims Act coverage.




                                              -2-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 3 of 21



         7.     Venue is proper in that all of the acts and omissions forming the basis of

  these claims occurred at St. Lucie Medical Center in St. Lucie County in the Southern

  District of Florida, and arose on or about November 19, 2017.

         8.     The Plaintiffs have fully complied with the provisions of 28 U.S.C. § 2675 of

  the Federal Tort Claims Act.

         9.     This suit has been timely filed, in that Plaintiffs timely served notice of their

  claim on July 8, 2019 to the U.S. Department of Health and Human Services Office of the

  General Counsel, 330 C. Street, S.W., Switzer Bldg., Suite 2600, Washington, DC, 20201.

  (Exhibit A). The USDHHS assumed responsibility for processing the claim on July 15,

  2019, and ultimately denied the claim on October 16, 2019. Additionally, Plaintiffs have

  completed an extensive pre-suit screening process of the claim in compliance with

  §766.106, Florida Statutes.

         10.   The requirements for filing an F.T.C.A. claim were met by the Plaintiffs.

                        EVENTS FORMING THE BASIS OF THE CLAIM

         11.    On November 19, 2017, at approximately 4:23 A.M., LA SHANTA HACKING

  was admitted to St. Lucie Medical Center for the delivery of her first child. Upon admission

  nurses documented that LA SHANTA HACKING was at full term, her baby was at station

  -1, she was dilated at 1-3 centimeters and she had a contraction pattern of less than or

  equal to 5 minutes.

         12.    At approximately 4:52 A.M., an external fetal heart monitor was attached to

  LA SHANTA HACKING’s belly, and her baby’s fetal heart rate (hereinafter “FHR” )was

  recorded and reviewed by Defendant U.S.A’s deemed employees, Certified Nurse Midwife

  CHARLYN ANN RUPKE COLEMAN, CNM and CHARLES M. ZOLLICOFFER, M.D.



                                               -3-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 4 of 21



         13.     CHARLES M. ZOLLICOFFER, M.D., LA SHANTA HACKING’s attending

  physician, examined her at approximately 9:45 A.M. and then did not see her again until

  approximately 5:00 P.M., immediately before he delivered L.A.H.

         14.     During Dr. Zollicoffer’s absence, Defendant U.S.A’s deemed employee,

  Certified Nurse Midwife CHARLYN ANN RUPKE COLEMAN, CNM and the nursing staff

  at St. Lucie Medical Center provided care and treatment to LA SHANTA HACKING and her

  unborn baby.

         15.     Throughout the course of the day, the baby had many incidents of non-

  reassuring fetal heart rates, that included but were not limited to, variable decelerations,

  prolonged decelerations and late decelerations, all of which indicated a compromised

  oxygen and blood flow to the baby and were likely indicative of cord constriction.

         16.     Defendant U.S.A’s deemed employees, CHARLES M. ZOLLICOFFER, M.D.

  and Certified Nurse Midwife CHARLYN ANN RUPKE COLEMAN, CNM failed to identify

  the baby’s suffering and her immediate need for an operative emergency delivery.

         17.     Baby L.A.H. continued to suffer and in the afternoon, the FHR monitoring

  strip showed an absence of variability, which indicated she was suffering asphyxia, hypoxia

  and likely brain damage.

         18.     At 4:03 P.M., Dr. Zollicoffer was called by the nurse(s) however, no concern

  for the baby or mother was evidenced in the note even though the FHR monitoring showed

  that the baby was suffocating.

         19.     At approximately 5:00 P.M., Dr.Zollicoffer arrived and delivered the baby 4

  minutes later via an episiotomy.




                                              -4-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 5 of 21



         20.      According to the records, at the time of delivery, L.A.H.’s umbilical cord was

  wrapped around her neck, she was not breathing, and a Code Blue was called. L.A.H. was

  diagnosed by her neonatal doctor with “birth asphyxia”.

         21.     L.A.H. was ultimately revived by the neonatal team and following the delivery

  and she had Apgar scores of 1, 1 and 2. L.A.H.’s blood gases showed that she had

  suffered from severe metabolic acidosis and indicated she had hypoxic-ischemic

  encephalopathy (HIE), a condition that was later diagnosed by her subsequent treaters.

         22.     At 2 years of age, L.A.H. suffers from hypoxic-ischemic encephalopathy, as

  diagnosed by her treaters. She has massive brain damage, and she is unable to crawl,

  lift her head or perform normal tasks of a toddler of her age. She will require 24-hour care

  for the rest of her life.


                                     COUNT I
               F.T.C.A CLAIM AGAINST THE UNITED STATES OF AMERICA
                       FOR MEDICAL NEGLIGENCE COMMITTED BY
                           CHARLES M. ZOLLICOFFER, M.D.

         The Plaintiffs reallege and re-aver paragraphs 1-22 as if specifically set forth herein.

         23.     At all times material, Plaintiffs, LA SHANTA HACKING and L.A.H. were

  patients of Defendant USA, through CHARLES M. ZOLLICOFFER, M.D., and at that time

  they were provided medical healthcare and treatment by CHARLES M. ZOLLICOFFER,

  M.D. As such, at all times material hereto, a medical provider/patient relationship existed

  between CHARLES M. ZOLLICOFFER, M.D. and LA SHANTA HACKING and L.A.H.

         24.     By virtue of the relationship, the Defendant, USA, through CHARLES M.

  ZOLLICOFFER, M.D., owed a duty to Plaintiffs, LA SHANTA HACKING and L.A.H. to

  provide care and treatment which would comply with the prevailing professional standard

  of care.

                                                -5-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 6 of 21



        25.    Notwithstanding the duty as alleged in paragraphs 23 and 24 above, the

  Defendant USA, through CHARLES M. ZOLLICOFFER, M.D., committed the following acts

  or omissions, any of which standing alone would constitute a deviation from the prevailing

  professional standard of care and a breach of its duties owed to the Plaintiffs, LA SHANTA

  HACKING and L.A.H.:

        a.     Negligently and/or carelessly failing to properly manage the second stage of

               labor and to intervene in a timely manner;

        b.     Negligently and/or carelessly failing to acknowledge and address

               decelerations in fetal monitor strips;

        c.     Negligently and/or carelessly failing to perform a cesarean section in light of

               the circumstances;

        d.     Negligently and/or carelessly failing to timely and appropriately treat,

               evaluate monitor, manage, diagnose and/or assess LA SHANTA HACKING

               and her unborn baby;

        e.     Negligently and/or carelessly failing to timely and appropriately evaluate,

               assess, manage, and monitor L.A.H.’s pre-delivery status;

        f.     Negligently and/or carelessly failing to timely and appropriately deliver

               L.A.H.;

        g.     Negligently and/or carelessly failing to prevent serious and permanent

               damages to L.A.H. including but not limited to hypoxic-ischemic

               encephalopathy and the many other resulting sequelae;

        h.     Negligently and/or carelessly failing to recognize that the unborn infant was

               in fetal distress;



                                              -6-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 7 of 21



         i.     Negligently and/or carelessly failing to recognize the patient’s need for an

                immediate delivery by cesarean section;

         j.     Negligently and/or carelessly failing to perform an immediate cesarean

                section when the fetal monitor strips showed fetal distress;

         k.     Providing medical services to LA SHANTA HACKING and L.A.H. in a

                wrongful manner as described in § 768.118(6)(c), Florida Statutes.

         l.     Negligently violating hospital policy and procedures resulting in serious injury

                to L.A.H.;

         m.     Further care failures to be provided when they become known.

         26.    As a direct and proximate result of the negligence, and/or wanton and willful

  disregard for the rights and human safety of the Plaintiffs, by the Defendant, USA, through

  CHARLES M. ZOLLICOFFER, M.D., L.A.H. sustained extensive hypoxic-ischemic

  encephalopathy causing irreversible brain damage. As such, L.A.H. and her parents LA

  SHANTA HACKING and JONATHAN HACKING, have suffered and claim any and all

  available damages under federal and Florida law including, but not limited to the following:

         A. Damages claimed by L.A.H.:

                (1)       For pain and suffering sustained by the minor in the past and in the

                future;

                (2)       For loss of capacity for the enjoyment of life sustained by the minor

                in the past and in the future;

                (3)       For permanent and total disability sustained by the minor in the past

                and in future;

                (4)       For the loss of the capacity to earn money and/or be gainfully

                employed, said loss to be sustained by the minor in the future;

                                                 -7-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 8 of 21



               (5)    For disfigurement and scarring sustained in the past and to be

               sustained in the future;

               (6)    For mental anguish sustained by the minor in the past and to be

               sustained in the future;

               (7)    For all economic damages sustained on account of the injury to the

               minor including medical expenses sustained in the past, medical expense to

               be sustained in the future, as well as supportive, palliative, rehabilitative,

               nursing care and treatment to be sustained by the minor for the remainder

               of her life; and

               (8)    For all other damages provided for and appropriate pursuant to

               federal and Florida law as a result of the injuries sustained by the minor.

        B. Damages claimed by parent, LA SHANTA HACKING:

               (1)    Past and future non-economic damages, including but not limited to,

               mental pain and suffering;

               (2)   Past and future loss of filial consortium.

        C. Damages claimed by parent, JONATHAN HACKING:

               (1)    Past and future non-economic damages, including but not limited to,

               mental pain and suffering;

               (2)   Past and future loss of filial consortium.

        WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

  HACKING, individually, and as parents and natural guardians of and of L.A.H., a minor,

  demand judgment for the damages listed above against Defendant, USA.




                                             -8-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 9 of 21




                                       COUNT II
                 F.T.C.A CLAIM AGAINST THE UNITED STATES OF AMERICA
                         FOR MEDICAL NEGLIGENCE COMMITTED BY
                           CHARLYN ANN RUPKE COLEMAN, CNM


           The Plaintiffs reallege and re-aver paragraphs 1-22 as if specifically set forth herein.

           27.    At all times material, Plaintiffs, LA SHANTA HACKING and L.A.H., were

  patients of Defendant USA, through CHARLYN ANN RUPKE COLEMAN, CNM, and at that

  time they were provided nurse midwifery treatment by CHARLYN ANN RUPKE COLEMAN,

  CNM. As such, at all times material hereto, a nurse midwife/patient relationship existed

  between CHARLYN ANN RUPKE COLEMAN, CNM and LA SHANTA HACKING and

  L.A.H.

           28.    By virtue of the relationship, the Defendant, USA, through CHARLYN ANN

  RUPKE COLEMAN, CNM, owed a duty to Plaintiffs, LA SHANTA HACKING and L.A.H.,

  to provide care and treatment which would comply with the prevailing professional standard

  of care.

           29.    Notwithstanding the duty as alleged in paragraphs 27 and 28 above, the

  Defendant USA, through CHARLYN ANN RUPKE COLEMAN, CNM, committed the

  following acts or omissions, any of which standing alone would constitute a deviation from

  the prevailing professional standard of care and a breach of its duties owed to the

  Plaintiffs, LA SHANTA HACKING and L.A.H.:

           a. Failing to properly manage labor and to intervene in a timely manner;

           b. Failing to recognize non-reassuring fetal heart rates, that included but were not

           limited to, variable decelerations, prolonged decelerations and late decelerations;



                                                 -9-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 10 of 21



         c. Failing to acknowledge and address non-reassuring fetal heart rates, that

         included but were not limited to, variable decelerations, prolonged decelerations and

         late decelerations;

         d. Failing to recognize an obstetrical emergency ;

         e. Failing to appropriately address an obstetrical emergency ;

         f. Failing to initiate the chain of authority in the presence of fetal distress in the

         absence of the attending physician;

         h. Failing to appropriately apprise a physician of adverse changes in the condition

         of the mother;

         i. Failing to appropriately apprise a physician of adverse changes in condition of the

         baby;

         j. Failing to timely and appropriate evaluate, assess and manage the mother;

         k. Failing to timely and appropriately evaluate, assess and manage the unborn

         baby;

         l. Failing to communicate the severity and urgency of the patient’s condition to the

         patient, the patient’s physicians and the patient’s family;

         m. Providing medical services to LA SHANTA HACKING and L.A.H. in a wrongful

         manner as described in §768.118(6) Florida Statutes.

         n. Further care failures to be provided when they become known.

         30.     As a direct and proximate result of the negligence, and/or wanton and willful

   disregard for the rights and human safety of the Plaintiffs by the Defendant, USA, through

   CHARLYN ANN RUPKE COLEMAN, CNM, L.A.H. sustained extensive hypoxic-ischemic

   encephalopathy causing irreversible brain damage. As such, L.A.H. and her parents LA



                                              -10-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 11 of 21



   SHANTA HACKING and JONATHAN HACKING, have suffered and claim any and all

   available damages under federal and Florida law including, but not limited to the following:

          A. Damages claimed by L.A.H.:

                 (1)       For pain and suffering sustained by the minor in the past and in the

                 future;

                 (2)       For loss of capacity for the enjoyment of life sustained by the minor

                 in the past and in the future;

                 (3)       For permanent and total disability sustained by the minor in the past

                 and in future;

                 (4)       For the loss of the capacity to earn money and/or be gainfully

                 employed, said loss to be sustained by the minor in the future;

                 (5)       For disfigurement and scarring sustained in the past and to be

                 sustained in the future;

                 (6)       For mental anguish sustained by the minor in the past and to be

                 sustained in the future;

                 (7)       For all economic damages sustained on account of the injury to the

                 minor including medical expenses sustained in the past, medical expense to

                 be sustained in the future, as well as supportive, palliative, rehabilitative,

                 nursing care and treatment to be sustained by the minor for the remainder

                 of her life; and

                 (8)       For all other damages provided for and appropriate pursuant to

                 federal and Florida law as a result of the injuries sustained by the minor.




                                                  -11-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 12 of 21



          B. Damages claimed by parent, LA SHANTA HACKING:

                 (1)    Past and future non-economic damages, including but not limited to,

                 mental pain and suffering;

                 (2)   Past and future loss of filial consortium.

          C. Damages claimed by parent, JONATHAN HACKING:

                 (1)    Past and future non-economic damages, including but not limited to,

                 mental pain and suffering;

                 (2)   Past and future loss of filial consortium.

          WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

   HACKING, individually, and as parents and natural guardians of and of L.A.H., a minor,

   demand judgment for the damages listed above against Defendant, USA.

                                 COUNT III
    VICARIOUS LIABILITY CLAIM FOR MEDICAL MALPRACTICE UNDER FLORIDA
                          STATUTES CHAPTER 766
    AGAINST THE UNITED STATES OF AMERICA FOR THE LIABILITY OF FLORIDA
     COMMUNITY HEALTH CENTERS, INC. FOR THE ACTIONS OF CHARLES M.
                             ZOLLICOFFER, M.D.

          The Plaintiffs re-allege and re-aver paragraphs 1-22 as if specifically set forth

   herein.

          31.    At all times material hereto, CHARLES M. ZOLLICOFFER, M.D., was a

   physician duly licensed to practice medicine in the State of Florida and held himself out to

   the public at large and to Plaintiff, LA SHANTA HACKING, as a physician skilled in the

   practice of medicine and in particular in the specialty of obstetrics and gynecology.

          32.    At all times material hereto, CHARLES M. ZOLLICOFFER, M.D., was

   employed by FLORIDA COMMUNITY HEALTH CENTERS, INC. and was treating the




                                              -12-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 13 of 21



   Plaintiffs, LA SHANTA HACKING and L.A.H., within the course and scope of his

   employment with FLORIDA COMMUNITY HEALTH CENTERS, INC.

          33.    On November 19, 2017, the Defendant USA, through FLORIDA

   COMMUNITY HEALTH CENTERS, INC. and CHARLES M. ZOLLICOFFER, M.D.,

   committed the following acts or omissions of negligence, any of which standing alone

   would constitute a deviation from the prevailing professional standard of care and a breach

   of its duties owed to the Plaintiffs, LA SHANTA HACKING and L.A.H. :

          a.     Negligently and/or carelessly failing to properly manage the second stage of

                 labor and to intervene in a timely manner;

          b.     Negligently and/or carelessly failing to acknowledge and address

                 decelerations in fetal monitor strips;

          c.    Negligently and/or carelessly failing to perform a cesarean section in light of

                 the circumstances;

          d.     Negligently and/or carelessly failing to timely and appropriately treat,

                 evaluate monitor, manage, diagnose and/or assess LA SHANTA HACKING

                 and her unborn baby;

          e.     Negligently and/or carelessly failing to timely and appropriately evaluate,

                 assess, manage, and monitor L.A.H.’s pre-delivery status;

          f.     Negligently and/or carelessly failing to timely and appropriately deliver

                 L.A.H.;

          g.     Negligently and/or carelessly failing to prevent serious and permanent

                 damages to L.A.H. including but not limited to hypoxic-ischemic

                 encephalopathy and the many other resulting sequelae;



                                               -13-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 14 of 21



          h.     Negligently and/or carelessly failing to recognize that the unborn infant was

                 in fetal distress;

          i.     Negligently and/or carelessly failing to recognize the patient’s need for an

                 immediate delivery by cesarean section;

          j.     Negligently and/or carelessly failing to perform an immediate cesarean

                 section when the fetal monitor strips showed fetal distress;

          k.     Providing medical services to LA SHANTA HACKING and L.A.H. in a

                 wrongful manner as described in § 768.118(6)(c), Florida Statutes.

          l.     Negligently violating hospital policy and procedures resulting in serious injury

                 to L.A.H.;

          m.     Further care failures to be provided when they become known.

          34.    As a direct and proximate result of the negligence, and wanton and willful

   disregard for the rights and human safety of the Plaintiffs, by Defendant USA, through

   FLORIDA COMMUNITY HEALTH CENTERS, INC. and CHARLES M. ZOLLICOFFER,

   M.D., L.A.H. sustained extensive hypoxic-ischemic encephalopathy causing irreversible

   brain damage. As such, L.A.H.. and her parents, LA SHANTA HACKING and JONATHAN

   HACKING, have suffered and claim any and all available damages under federal and

   Florida law including, but not limited to the following:

          A. Damages claimed by L.A.H.:

                 (1)       For pain and suffering sustained by the minor the past and in the

                 future;

                 (2)       For loss of capacity for the enjoyment of life sustained by the minor

                 in the past and in the future;



                                                  -14-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 15 of 21



              (3)    For permanent and total disability sustained by the minor in the past

              and in the future;

              (4)    For the loss of the capacity to earn money and/or be gainfully

              employed, said loss to be sustained by the minor in the future;

              (5)    For disfigurement and scarring sustained in the past and to be

              sustained in the future;

              (6)    For mental anguish sustained by the minor in the past and to be

              sustained in the future;

              (7)    For all economic damages sustained on account of the injury to the

              minor including medical expenses sustained in the past, medical expense to

              be sustained in the future, as well as supportive, palliative, rehabilitative,

              nursing care and treatment to be sustained by the minor for the remainder

              of her life; and

              (8)    For all other damages provided for and appropriate pursuant to

              federal and Florida law as a result of the injuries sustained by the minor.

        B. Damages claimed by parent, LA SHANTA HACKING:

              (1)    Past and future non-economic damages, including but not limited to,

              mental pain and suffering;

              (2)    Past and future loss of filial consortium.


        C. Damages claimed by parent, JONATHAN HACKING:

              (1)    Past and future non-economic damages, including but not limited to,

              mental pain and suffering;

              (2)   Past and future loss of filial consortium.


                                            -15-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 16 of 21



           WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

   HACKING, individually, and as parents and natural guardians of L.A.H., a minor, demand

   judgment for the damages listed above against Defendant, USA.

           35.   Defendant, USA through FLORIDA COMMUNITY HEALTH CENTERS, INC.,

   and CHARLES M. ZOLLICOFFER, M.D., had and undertook the duty to provide the

   Plaintiff medical care and services in accordance with that level of care which is recognized

   as acceptable and appropriate by reasonably prudent similar health care providers.

           36.   By the virtue of the physician/patient relationship identified and alleged

   above, Defendant, USA through FLORIDA COMMUNITY HEALTH CENTERS, INC. and

   CHARLES M. ZOLLICOFFER, M.D., owed a duty to Plaintiffs to provide them with medical

   care and treatment which would meet or exceed the prevailing professional standard of

   care.

           37.   At all times material, Defendant, USA, through CHARLES M. ZOLLICOFFER,

   M.D., provided care and treatment to Plaintiff, and he was acting in the course and scope

   of his employment for Defendant USA and FLORIDA COMMUNITY HEALTH CENTERS,

   INC.     As such, Defendant, USA is responsible for Defendant, CHARLES M.

   ZOLLICOFFER, M.D.’s negligent acts and /or omissions pursuant to doctrine of respondeat

   superior.

           WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

   HACKING, individually, and as parents and natural guardians of L.A.H., demand judgment

   for damages listed in paragraph 34 against the Defendant, USA.




                                               -16-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 17 of 21




                                   COUNT IV
           VICARIOUS LIABILITY CLAIM FOR MEDICAL MALPRACTICE UNDER
                      FLORIDA STATUTES CHAPTER 766
           AGAINST THE UNITED STATES OF AMERICA FOR THE LIABILITY OF
   FLORIDA COMMUNITY HEALTH CENTERS, INC. FOR THE ACTIONS OF CHARLYN
                        ANN RUPKE COLEMAN, CNM

         The Plaintiffs re-allege re-aver paragraphs 1-22 as if specifically set forth herein.

         38.    At all times material hereto, CHARLYN ANN RUPKE COLEMAN, CNM,

   was a certified nurse midwife duly licensed to practice nurse midwifery in the State of

   Florida and held herself out to the public at large and to Plaintiff, LA SHANTA

   HACKING and her unborn baby, Plaintiff, L.A.H., as a certified nurse midwife skilled in

   the practice of nurse midwifery.

         39.    At all times material hereto, CHARLYN ANN RUPKE COLEMAN, CNM, was

   employed by FLORIDA COMMUNITY HEALTH CENTERS, INC. and was treating the

   Plaintiffs, LA SHANTA HACKING and L.A.H., within the course and scope of her

   employment with FLORIDA COMMUNITY HEALTH CENTERS, INC.

         40.    On November 19, 2017, the Defendant USA, through FLORIDA

   COMMUNITY HEALTH CENTERS, INC. and CHARLYN ANN RUPKE COLEMAN, CNM,

   committed the following acts or omissions of nurse midwifery negligence, any of which

   standing alone would constitute a deviation from the prevailing professional standard of

   care and a breach of its duties owed to the Plaintiffs, LA SHANTA HACKING and L.A.H.:

         a.     Failing to properly manage labor and to intervene in a timely manner;

         b.     Failing to recognize non-reassuring fetal heart rates, that included but were

                not limited to, variable decelerations, prolonged decelerations and late

                decelerations;

         c.     Failing to acknowledge and address non-reassuring fetal heart rates, that

                                              -17-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 18 of 21



               included but were not limited to, variable decelerations, prolonged

               decelerations and late decelerations;

         d.    Failing to recognize an obstetrical emergency ;

         e.    Failing to appropriately address an obstetrical emergency ;

         f.    Failing to initiate the chain of authority in the presence of fetal distress in the

               absence of the attending physician;

         h.    Failing to appropriately apprise a physician of adverse changes in the

               condition of the mother;

         i.    Failing to appropriately apprise a physician of adverse changes in condition

               of the baby;

         j.     Failing to timely and appropriate evaluate, assess and manage the mother;

         k.    Failing to timely and appropriately evaluate, assess and manage the unborn

               baby;

         l.    Failing to communicate the severity and urgency of the patient’s condition to

               the patient, the patient’s physicians and the patient’s family;

         m.    Providing medical services to LA SHANTA HACKING and L.A.H. in a

               wrongful manner as described in §768.118(6) Florida Statutes.

         n.    Further care failures to be provided when they become known.

         41.   As a direct and proximate result of the negligence, and/or wanton and willful

   disregard for the rights and human safety of the Plaintiffs, Defendant USA, through,

   FLORIDA COMMUNITY HEALTH CENTERS, INC. and CHARLYN ANN RUPKE

   COLEMAN, CNM, L.A.H. sustained extensive hypoxic-ischemic encephalopathy causing

   irreversible brain damage. As such, L.A.H. and her parents LA SHANTA HACKING and

   JONATHAN HACKING, have suffered and claim any and all available damages under

                                              -18-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 19 of 21



   federal and Florida law including, but not limited to the following:

          A. Damages claimed by L.A.H.:

                 (1)       For pain and suffering sustained by the minor the past and in the

                 future;

                 (2)       For loss of capacity for the enjoyment of life sustained by the minor

                 in the past and in the future;

                 (3)       For permanent and total disability sustained by the minor in the past

                 and in the future;

                 (4)       For the loss of the capacity to earn money and/or be gainfully

                 employed, said loss to be sustained by the minor in the future;

                 (5)       For disfigurement and scarring sustained in the past and to be

                 sustained in the future;

                 (6)       For mental anguish sustained by the minor in the past and to be

                 sustained in the future;

                 (7)       For all economic damages sustained on account of the injury to the

                 minor including medical expenses sustained in the past, medical expense to

                 be sustained in the future, as well as supportive, palliative, rehabilitative,

                 nursing care and treatment to be sustained by the minor for the remainder

                 of her life; and

                 (8)       For all other damages provided for and appropriate pursuant to

                 federal and Florida law as a result of the injuries sustained by the minor.

          B. Damages claimed by parent, LA SHANTA HACKING:

                 (1)       Past and future non-economic damages, including but not limited to,

                 mental pain and suffering;

                                                  -19-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 20 of 21



                 (2)    Past and future loss of filial consortium.


          C. Damages claimed by parent, JONATHAN HACKING:

                 (1)    Past and future non-economic damages, including but not limited to,

                 mental pain and suffering;

                 (2)   Past and future loss of filial consortium.

          WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

   HACKING, individually, and as parents and natural guardians of L.A.H., a minor, demand

   judgment for the damages listed above against Defendant, USA.

          42.    Defendant, USA through FLORIDA COMMUNITY HEALTH CENTERS, INC.,

   and CHARLYN ANN RUPKE COLEMAN, CNM, had and undertook the duty to provide the

   Plaintiff medical care and services in accordance with that level of care which is recognized

   as acceptable and appropriate by reasonably prudent similar health care providers.

          43.    By the virtue of the physician/patient relationship identified and alleged

   above, Defendant, USA through FLORIDA COMMUNITY HEALTH CENTERS, INC., and

   CHARYLN ANN RUPKE COLEMAN, CNM, owed a duty to Plaintiffs to provide them with

   medical care and treatment which would meet or exceed the prevailing professional

   standard of care.

          44.    At all times material, Defendant, USA through CHARLYN ANN RUPKE

   COLEMAN, CNM, provided care and treatment to Plaintiff, and she was acting in the

   course and scope of her employment for Defendant USA and FLORIDA COMMUNITY

   HEALTH CENTERS, INC.           As such, Defendant, USA is responsible for Defendant,

   CHARLYN ANN RUPKE COLEMAN, CNM’s negligent acts and /or omissions pursuant to

   doctrine of respondeat superior.


                                               -20-
Case 2:19-cv-14449-KMM Document 1 Entered on FLSD Docket 11/15/2019 Page 21 of 21



         WHEREFORE, Plaintiffs, LA SHANTA HACKING, individually, and JONATHAN

   HACKING, individually, and as parents and natural guardians of and of L.A.H., demand

   judgment for damages listed in paragraph 41 against the Defendant, USA.


         Dated this 15th day of November, 2019.



                                                  MALLARD & SHARP, P.A.
                                                  Attorney for Plaintiffs
                                                  7700 N. Kendall Drive, Suite 303
                                                  Miami, FL 33156
                                                  Tel: (305) 461-4800
                                                  Fax: (305) 397-2557
                                                  Email: bo@mslawcenter.com
                                                  Secondary: sally@mslawcenter.com

                                           BY:       /s/ Richard B. Sharp
                                                  __________________________
                                                     RICHARD B. SHARP
                                                     Fla. Bar No.: 0269890


                                                  McMillen Law Firm, P.A.
                                                  608 E. Central Blvd.
                                                  Orlando, FL 32801
                                                  Tel: 1-800-974-4929
                                                  scott@mcmillenlawfirm.com
                                                  SCOTT McMILLEN, ESQ.
                                                  Fla. Bar No. 290939




                                           -21-
